DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 4/11/2022 has been entered. Claims 1, 4, and 5 have been amended. Claims 3 and 9-16 have been canceled. Claims 18-22 have been added. Claims 1, 2, 4-8, and 17-22 are pending in the application. 

Response to Arguments
Regarding the 35 USC §102 rejections, the amendments have sufficiently overcome the rejection. Regarding the 35 USC §103 rejections, the amendments have sufficiently overcome the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US2017/0059009) hereinafter Ishizaki in view of Ziegler et al. (US8353817). 
In regard to claim 1, lshizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising: an insertion portion (Fig. 1 bending portion 19) extending along a longitudinal axis (Fig. 1 ); a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0047] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction."); and a cover member (Fig. 4 cover 60) configured to be attached to the insertion portion (Fig. 1 bending portion 19) to cover the roller (Fig. 4 roller 54), wherein the cover member (Fig. 4 cover 60) comprises: a base layer having (Fig. 4, see Image 1 below): an outer surface direction side (Fig. 4, see Image 1 below); and an inner surface direction side (Fig. 4, see Image 1 below) arranged to contact the roller (Fig. 4 roller 54),

    PNG
    media_image1.png
    471
    636
    media_image1.png
    Greyscale

wherein portions of the base layer (Fig. 4, see Image 1 above) covering the roller (Fig. 4 roller 54) as the roller (Fig. 4 roller 54) rotates around the longitudinal axis of the insertion portion (Fig. 1 bending portion 19) are configured to be elastically elongated in an outer surface direction of the insertion portion ([0043] "On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility."); and an external coating layer ([0050] ".,,the cover 60 comprises a plurality of layers.") formed on at least one of the outer surface direction side (Fig. 4, see Image 1 above) and the inner surface direction side (Fig. 4, see Image 1 above) of the base layer (Fig. 4, see Image 1 above).
	Ishizaki fails to disclose wherein the external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as compared to a coefficient of friction of the base layer and the roller.
	  However Ziegler, in the same field of endeavor, teaches an external coating layer (Fig. 16A and 16B second section 107) comprising a material selected to reduce a coefficient of friction of an outer surface (Fig. 1 exterior surface 122) of the cover member (Fig. 1. bladder 104) as compared to a coefficient of friction of the base layer (Fig. 16A and 16B flexible material 106) and the roller (Fig. 17  suspended motive rollers 1020 /motive rollers 1030)  (Fig. 16A and 16B flexible material 106, [Column 11 lines 60- column 12 line 7] "FIGS. 16A and 16B provide illustration of one embodiment of the bladder 104 [which] may be comprised of a flexible material 106 in at least one first section of the bladder. In addition, at least one second section 107 of the bladder 104 may be comprised of at least one material that differs from the flexible material section(s) 106 in material composition and/or physical properties ... in, inter alia, thickness, stiffness, texture, surface finish, surface pattern, durometer, flexibility, durability, friction characteristics, color, hydrophilic/hydrophobic tendencies, elasticity, wear characteristics, permeability, melting point, biocompatibility, chemical compatibility and/or chemical solubility ... "). Please note, the term ‘reduce’ does not required the coefficient of friction of the external layer to be less than the coefficient of friction of the base layer and roller but rather just that the coefficient of friction is changed (i.e. The coefficient of friction can be reduced but still be higher than both the base layer and roller.)   
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify lshizaki to have an external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as compared to a coefficient of friction of the base layer, as taught by Ziegler, for the purpose of "prevent[ing] the second section from bunching up while traveling between the support structure[s or] …prevent[ing] the at least one first section material … from slipping against a surface of a body canal or cavity, section of pipe, lumen or other generally tubular space .... " (Ziegler Column 12 line 57~67).
In regard to claim 2, lshizaki discloses the endoscope apparatus (Fig. 1 endoscope 1) according to claim 1. 
lshizaki also discloses an assist tool (Fig. 1 rotation unit 100) comprising: a tubular part (Fig. 4 main body tube 110) configured to engage the roller (Fig. 4 roller 54) via the external coating layer 
([0050] " ... the cover 60 comprises a plurality of layers.") and the portions of the base layer (Fig. 4, see Image 1 above) elastically elongated ([0043] "On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility.") by the roller (Hg. 4 roller 54) to thereby receive the drive force and be rotated by the drive force with respect to the insertion portion ((Fig. 1 bending portion 19), [0042] "When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction.").
In regard to claim 21, lshizaki discloses a method of operating an endoscope apparatus (Fig. 1 endoscope 1), wherein the endoscope apparatus (Fig. 1 endoscope 1) comprises: an insertion portion (Fig. 1 bending portion 19) extending along a longitudinal axis (Fig. 1); a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0047] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction."); and a cover member (Fig. 4 cover 60) configured to be attached to the insertion portion (Fig. 1 bending portion 19)  to cover the roller (Fig. 4 roller 54), wherein the cover member (Fig. 4 cover 60) comprises: a base layer having (Fig. 4, see Image 1 below): an outer surface direction side (Fig. 4, see Image 1 below); and an inner surface direction side (Fig. 4, see Image 1 below) arranged to contact the roller (Fig. 4 roller 54),

    PNG
    media_image1.png
    471
    636
    media_image1.png
    Greyscale

wherein portions of the base layer (Fig. 4, see Image 1 above) covering the roller (Fig. 4 roller 54) as the roller (Fig. 4 roller 54) rotates around the longitudinal axis of the insertion portion (Fig. 1 bending portion 19) are configured to be elastically elongated in an outer surface direction of the insertion portion ([0043] "On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility."); and an external coating layer ([0050] ".,,the cover 60 comprises a plurality of layers.") formed on at least one of the outer surface direction side (Fig. 4, see Image 1 above) and the inner surface direction side (Fig. 4, see Image 1 above) of the base layer (Fig. 4, see Image 1 above) wherein the method comprises: providing the drive force; and driving, by the drive force ([0047]) , the roller to rotate around the longitudinal axis of the insertion portion (Fig. 1 bending portion 19) while covered by the cover member (Fig. 4 cover 60). 
Ishizaki fails to disclose wherein the external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as compared to a coefficient of friction of the base layer and the roller.
	  However Ziegler, in the same field of endeavor, teaches an external coating layer (Fig. 16A and 16B second section 107) comprising a material selected to reduce a coefficient of friction of an outer surface (Fig. 1 exterior surface 122) of the cover member (Fig. 1. bladder 104) as compared to a coefficient of friction of the base layer (Fig. 16A and 16B flexible material 106) and the roller (Fig. 17  suspended motive rollers 1020 /motive rollers 1030)  (Fig. 16A and 16B flexible material 106, [Column 11 lines 60- column 12 line 7] "FIGS. 16A and 16B provide illustration of one embodiment of the bladder 104 [which] may be comprised of a flexible material 106 in at least one first section of the bladder. In addition, at least one second section 107 of the bladder 104 may be comprised of at least one material that differs from the flexible material section(s) 106 in material composition and/or physical properties ... in, inter alia, thickness, stiffness, texture, surface finish, surface pattern, durometer, flexibility, durability, friction characteristics, color, hydrophilic/hydrophobic tendencies, elasticity, wear characteristics, permeability, melting point, biocompatibility, chemical compatibility and/or chemical solubility ... "). Please note, the term ‘reduce’ does not required the coefficient of friction of the external layer to be less than the coefficient of friction of the base layer and roller but rather just that the coefficient of friction is changed (i.e. The coefficient of friction can be reduced but still be higher than both the base layer and roller.)   
In regard to claim 22, lshizaki discloses the method according to claim 21, further comprising: providing an assist tool (Fig. 1 rotation unit 100) comprising: a tubular part (Fig. 4 main body tube 110) configured to engage the roller (Fig. 4 roller 54) via the external coating layer ([0050] " ... the cover 60 comprises a plurality of layers.") and the portions of the base layer (Fig. 4, see Image 1 above) elastically elongated ([0043] "On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility.") by the roller (Hg. 4 roller 54) to thereby receive the drive force and be rotated by the drive force with respect to the insertion portion ((Fig. 1 bending portion 19), [0042] "When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction.").

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over lshizaki in view of Ziegler as applied to claim 3 above, and further in view of Frassica et. al (US20130165856) hereinafter Frassica. 
In regard to claim 4, lshizaki in view of Ziegler teach the endoscope apparatus according to 
claim 3. lshizaki in view of Ziegler fail to disclose wherein the external coating layer comprises silver. 
However, Frassica, in the same field of endeavor, teaches wherein the external coating layer comprises silver ([0014] "The devices in accordance with example embodiments of the present invention may be enhanced with one or a combination of the following coatings: a water-based hydrophilic; antibacterial coatings such as nitrofurazone; bacteriostatic coatings such as silver; or other mediations to further enhance their clinical performance.''). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing dale of the claimed invention, to modify lshizaki in view of Ziegler to have the external coating layer comprise silver, as taught by Frassica, because silver prevents the growth of bacteria by being bacteriostatic ([0114]) and would help achieve applicant's objective of ensuring with higher certainty that the insertion portion is bacterial free after being successfully cleaned, disinfected, and sterilized in a process for reprocessing the insertion portion (Applicant's application lines 11-13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over lshizaki in view of Ziegler as applied to claim 3 above, and further in view of Tsujitani Hideki (US20130165856) hereinafter Hideki.
In regard to claim 5, lshizaki in view of Ziegler teach the endoscope apparatus according to claim 3. 
lshizaki in view of Ziegler fail to disclose wherein the external coating layer comprises a chemical vapor deposited poly(p-xylylene) polymer. 
However Hideki, in the same field of endeavor, teaches wherein the external coating layer comprises a chemical vapor deposited poly(p-xylylene) polymer ([abstract and claim 1] "An endoscope having an insertion portion, wherein a polyparaxylene resin is chemically vapor-deposited on an outer surface of the insertion portion in a assembled state.") 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify lshizaki in view of Ziegler to have the external coating layer comprises a chemical vapor deposited poly(p-xylylene) polymer, as taught by Hideki, because it is known in the art that a chemical vapor deposited poly(p· xylylene) polymer will protect an endoscope from deterioration over time due to repealed disinfection and sterilization (Hideki [0002]).  
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, claim 1, and any intervening claims. 
Claim 8 is also objected to as being dependent upon a rejected base claim, claim 7, but would be allowable if rejected base claims 7 was rewritten in independent form including all of the limitations of the base claim, claim 1, and any intervening claims 
The following is an examiner's statement of reasons for allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: an endoscope apparatus comprising ... a roller configured lo be driven by a drive force to rotate around the longitudinal axis of the insertion portion; and a cover member configured to be attached to the insertion portion to cover the roller, wherein the cover member comprises: a base layer having ... one or more secondary materials configured to change color in response to temperature change of the one or more secondary materials and the one or more secondary materials is configured lo be of a first color at a first temperature range and to be of a second color at a second temperature range.
lshizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising ... a roller (Hg. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] "When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52. rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction."); and a cover member (Fig. 4 cover 60) configured to be attached to the insertion portion (Fig. 1 bending portion 19) to cover the roller (Fig. 4 roller 54), wherein the cover member (Fig. 4 cover 60) comprises: a base layer, but fails to teach the base layer having one or more secondary materials configured to change color in res12onse to temperature change of the one or more secondary materials or the one or more secondary materials is configured to be of a first color at a first temperature range and to be of a second color at a second temperature range.

Claim 17 is allowed.
The following is an examiner's statement of reasons for allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: an endoscope apparatus comprising ... a roller configured lo be driven by a drive force to rotate around the longitudinal axis of the insertion portion; and a cover member configured to be attached to the insertion portion to cover the roller, wherein the cover member comprises: a base layer." wherein the base layer comprises ... a secondary material configured lo change color in response to temperature change of the secondary material from a first temperature associated with a first temperature of the elastomer." and ... wherein the method comprises "determining that the secondary material has undergone the change in color, f and] attaching an assist tool having a tubular shape to the insertion portion al a position where the drive force is transmitted from the roller to the rotating unit via the cover member,
lshizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising ... a roller (Hg. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] "When the driving force from the motor main body 41. of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52. rotates_, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction."); and a cover member (Fig. 4 cover 60) configured to be attached to the insertion portion (Fig. 1 bending portion 19) to cover the roller (Fig. 4 roller 54), wherein the cover member (Fig. 4 cover 60) comprises: a base layer, but fails to teach wherein the base layer comprises ... a secondary material configured to change color in response to temperature change of the secondary material from a first temperature associated with a first temperature of the elastomer ... and ... wherein the method comprises ... determining that the secondary material has undergone the change in color, [and] attaching an assist tool having a tubular shape to the insertion portion at a position where the drive force is transmitted from the roller to the rotating unit via the cover member.
	 
Claims 18-20 are allowed.
The following is an examiner's statement of reasons for allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: an endoscope apparatus comprising ... a roller configured lo be driven by a drive force to rotate around the longitudinal axis of the insertion portion; and a cover member configured to be attached to the insertion portion to cover the roller, wherein the cover member comprises: a base layer having ... one or more secondary materials configured to change color in response to temperature change of the one or more secondary materials and the one or more secondary materials is configured lo be of a first color at a first temperature range and to be of a second color at a second temperature range.
lshizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising ... a roller (Hg. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] "When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52. rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction."); and a cover member (Fig. 4 cover 60) configured to be attached to the insertion portion (Fig. 1 bending portion 19) to cover the roller (Fig. 4 roller 54), wherein the cover member (Fig. 4 cover 60) comprises: a base layer, but fails to teach the base layer having one or more secondary materials configured to change color in res12onse to temperature change of the one or more secondary materials or the one or more secondary materials is configured to be of a first color at a first temperature range and to be of a second color at a second temperature range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795